[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has withdrawn her motion to strike the Special Defense to the Second Count, alleging Contributory Negligence. Therefore, the only motion for this court to decide is whether to strike the Special Defense to the First Count, alleging failure to Exhaust Administrative Remedy.
The determination of this issue turns upon whether this court deems the First Count to arise under § 31-290a or § 31-313 of the Connecticut General Statutes. This court construes the allegations in the plaintiff's complaint to assert claims pursuant to § 31-290a of the Connecticut General Statutes. While it may be a valid defense to claims filed pursuant to § 31-313, the administrative exhaustion doctrine is not a valid special defense to a claim based on § 31-290a. Gordon v. Yale-New Haven Hospital, Superior Court, judicial district of New Haven at New Haven, Docket No. CV 94-0365472 (Mar. 25, 1996, Licari, J.,1996 Ct. Sup. 2632, 2632). For this reason, the plaintiff's motion to strike defendant's Special Defense is granted.
ANGELA CAROL ROBINSON JUDGE, SUPERIOR COURT